Case 2:21-mc-14073-JEM Document 8 Entered on FLSD Docket 02/09/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   Fort Pierce Division


                       Case No.: 2:21mc14073-MARTINEZ-MAYNARD

         Case Pending in the U.S. District Court for the Northern District of California:
              Sweet, et al. v. Rosenfelt, et al., 3:19-cv-03674-ALSUP (N.D. Cal.)
 _______________________________________
                                                    )
 IN RE SUBPOENA SERVED ON                           )
 ELISABETH DEVOS                                    )
                                                    )
                                                    )
                                                    )
                                                    )
                                                    )
                                                    )
                                                    )
                                                    )
                                                    )

         NOTICE OF CHANGE OF ADDRESS AND CONTACT INFORMATION
                FOR MOVANTS’ COUNSEL KEVIN P. HANCOCK

        Pursuant to S.D. Fla. L.R. 11.1(g), please take notice that effective immediately, the mail-

 ing address and contact information for Kevin P. Hancock, counsel of record for Movants, the U.S.

 Department of Education, the U.S. Secretary of Education, and former U.S. Secretary of Education

 Elisabeth DeVos, has changed from the information previously on file with this Court. The new

 address and contact information are as follows:

        Kevin P. Hancock
        U.S. Department of Justice
        Civil Division, Federal Programs Branch
        1100 L Street, NW
        Washington, DC 20530
        kevin.p.hancock@usdoj.gov
        (202) 514-3183




                                                   1
Case 2:21-mc-14073-JEM Document 8 Entered on FLSD Docket 02/09/2021 Page 2 of 3




 Dated: February 9, 2021                   Respectfully submitted,


                                           /s/ Kevin P. Hancock
                                           KEVIN P. HANCOCK (Special Bar No.
                                           A5502375)
                                           Trial Attorney
                                           U.S. Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street, N.W.
                                           Washington, DC 20530
                                           Telephone: (202) 514-3183
                                           Email: kevin.p.hancock@usdoj.gov

                                           Attorney for Movants




                                       2
Case 2:21-mc-14073-JEM Document 8 Entered on FLSD Docket 02/09/2021 Page 3 of 3




                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 9, 2021, the foregoing notice was served using
 the following methods on the below interested parties and non-parties to this action.

 By Email: Counsel for Respondents

 Eileen M. Connor
 Rebecca C. Ellis
 Toby R. Merrill
 Margaret E. O’Grady
 Legal Services Center of Harvard Law School
 122 Boylston Street
 Jamaica Plain, MA 02130
 Tel.: (617) 390-3003
 Fax: (617) 522-0715
 Email: mogrady@law.harvard.edu
         rellis@law.harvard.edu
         tomerrill@law.harvard.edu
         econnor@law.harvard.edu

 Joseph Jaramillo
 Claire Torchiana
 Housing & Economic Rights Advocates
 3950 Broadway, Suite 200
 Oakland, CA 94611
 Tel: (510) 271-8443
 Fax: (510) 868-4521
 Email: ctorchiana@heraca.org
         jjaramillo@heraca.org



                                               /s/Kevin P. Hancock
                                               KEVIN P. HANCOCK




                                               3
